DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to for the limitation “predetermined time interval” in the 9th line of the claim.  There is a recitation of “predetermined time intervals” in the 6th line of the claim.  Appropriate correction is required to either interval or intervals.
Claim 16 is objected to for the limitation “distancess” in the 10th line of the claim.  This should be “distances”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 (as amended), 12 and 16 introduce the limitations of "predetermined locations", "predetermined distances" and "predetermined time intervals" as well as a selecting step for the distances and time intervals.  There is no mention of the term “predetermined” in the specification as originally filed, with the mentions of distance and time being examples found in ¶0046.  Applicant states that the amendments are supported by ¶0038-¶0042 of the specification, yet these sections only state that there IS a distance and a time, not that they are predetermined in some way.  There is no mention of a “selecting” step for these values either.  ¶0042 states that the time is simply the time needed to move the sonotrode over the workpiece, not a predetermined value.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 lists an improper Markush grouping.  A Markush claim contains an "improper Markush grouping" if either: (1) the members of the Markush group do not share a "single structural similarity" or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). See MPEP 2117 (II).  The claim recites the alternatives of bumpers, mounts for sensors, reinforcing parts, or other parts with a thin wall thickness.  A bumper is interpreted as a component for a vehicle, while a mount for sensors can be used in a broad range of applications.  The same applies to the reinforcing part and other part with thin wall thickness limitations.  Thus, the grouping do not (1) share a single structural similarity and (2) do not share a common use and is improper.
The amendment filed 13 December 2021 did not change the disparity of the group members.
Claims 1 and 4-6 are no longer rejected under 35 U.S.C. 112(b) as the antecedent basis issues have been remedied by the amendment filed 13 December 2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-7, 9 and 12-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MAYER (US 20200016843 A1).
As to claim 1, MAYER teaches a method for ultrasonic welding two plastic components (¶0398 teaches the first object (1) is a thermoplastic.  ¶0120 teaches the second object (2) can be a thermoplastic.) comprising: moving a sonotrode between a plurality of predetermined locations along a weld path on the two plastic components (Figure 2 teaches a sonotrode (20) that is placed on weld locations (13) on a surface of an object (1) to be welded.  These locations are “defined” (¶0412) and chosen based on the shape and material of the objects.), wherein the locations are spaced from one another by predetermined distances (Figure 2 teaches the locations (13) are spaced from one another by distances.  ¶0412 states that the locations are defined and “depend[]” on the shape and material of the objects.), and wherein the sonotrode is moved between the predetermined locations at predetermined time intervals (Figure 2 teaches the sonotrode (20) is used on one spot (13) at a time, thus there is a time interval between the spot welding steps.  ¶0145 teaches the sonotrode can be mounted on a robot arm for moving between locations; this is an implicit teaching for the time between moving the sonotrode being predetermined by the robot controller.); spot welding the two plastic components via at least one pin of the sonotrode at each of the plurality of locations (Figure 2 teaches the pin (tip of 20) of the sonotrode (20) is placed at the locations (13).); wherein the predetermined distances and predetermined time intervals are selected such that the materials of the plastic components at successive locations are loaded and relieved of tension as a result of a previous one of the spot welds. (¶0412 states that the locations are defined and chosen based on the shape and material of the objects. ¶0145 teaches the sonotrode can be mounted on a robot arm for moving between locations, such that the time between moving the sonotrode is predetermined by the robot controller.  Applicant’s specification, ¶0042 states that the time needed to move the sonotrode is sufficient to allow the recovery of the welding area.  Examiner asserts MAYER performs the same process of lifting and moving the sonotrode between spot welding locations as described by Applicant. Thus, MAYER is interpreted as inherently teaching the loading and relieving the tension as claimed under the logic that the same device performing the same method will inherently achieve the same result. See MPEP 2112.)

As to claim 4, MAYER teaches the method according to claim 1, wherein the sonotrode is mechanically guided along the weld path. (¶0145 teaches the sonotrode can be mounted on a robot arm, which is interpreted as being mechanically guided.)

As to claim 5, MAYER teaches the method according to claim 1, wherein the weld path extends linearly or circularly.  (Figure 2 teaches a path between two locations (13) extends in a line, or linearly.)

As to claim 6, MAYER teaches the method according to claim 1, wherein the at least one pin of the sonotrode terminates at either a flat or pointed end for engaging different contours on the plastic components to be welded. (Figures 2, 3b, and 7 teach the sonotrode (20) has a flat tip that engages different shaped plastic first components (1).  This is interpreted as satisfying the alternative “either a flat or pointed” limitation.)

As to claim 7, MAYER teaches the method according to claim 1, wherein the plastic components are at least one of bumpers, mounts for sensors, reinforcing parts, and other parts with a thin wall thickness. (¶0343 teaches the two components can be thin.)

As to claim 9, MAYER teaches the method according to claim 1, wherein the sonotrode is mechanically moved with at least one of an electric motor, a pneumatic drive and a robot arm. (¶0145 teaches the sonotrode can be mounted on a robot arm.)

As to claim 12, MAYER teaches a method for ultrasonic welding two plastic components arranged such that the plastic components overlie one another (¶0398 teaches the first object (1) is a thermoplastic.  ¶0120 teaches the second object (2) can be a thermoplastic.  Figure 2 teaches the plastic components (1, 2) overlie one another.) comprising: mechanically moving a sonotrode between a plurality of predetermined locations along a weld path on the two plastic components (Figure 2 teaches a sonotrode (20) that is placed on weld locations (13) on a surface of an object (1) to be welded.  These locations are “defined” (¶0412) and chosen based on the shape and material of the objects. ¶0145 teaches the sonotrode can be mounted on a robot arm, which is interpreted as being mechanically guided.), wherein the locations are spaced from one another by predetermined distances (Figure 2 teaches the locations (13) are spaced from one another by distances.  ¶0412 states that the locations are defined and chosen based on the shape and material of the objects.), and wherein the sonotrode is moved between the predetermined locations at predetermined time intervals (Figure 2 teaches the sonotrode (20) is used on one spot (13) at a time, thus there is a time interval between the spot welding steps.  ¶0145 teaches the sonotrode can be mounted on a robot arm for moving between locations, such that the time between moving the sonotrode is predetermined by the robot controller.); spot welding the two plastic components via at least one pin of the sonotrode at each of the plurality of locations (Figure 2 teaches the pin (tip of 20) of the sonotrode (20) is placed at the locations (13).); wherein the predetermined distances and predetermined time (¶0412 states that the locations are defined and chosen based on the shape and material of the objects. ¶0145 teaches the sonotrode can be mounted on a robot arm for moving between locations, such that the time between moving the sonotrode is predetermined by the robot controller.  Applicant’s specification, ¶0042 states that the time needed to move the sonotrode is sufficient to allow the recovery of the welding area. Examiner asserts MAYER performs the same process of lifting and moving the sonotrode between spot welding locations as described by Applicant. Thus, MAYER is interpreted as inherently teaching the loading and relieving the tension as claimed under the logic that the same device performing the same method will inherently achieve the same result. See MPEP 2112.) 

As to claim 13, MAYER teaches the method according to claim 12, wherein the sonotrode is mechanically moved with at least one of an electric motor, a pneumatic drive and a robot arm. (¶0145 teaches the sonotrode can be mounted on a robot arm.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over MAYER (US 20200016843 A1), as applied in claim 1 above.
As to claim 10, MAYER teaches the method according to claim 1, wherein predetermined distances are between each weld location. (See Figure 2 and associated robot controller.)
MAYER does not disclose that the predetermined distances are at least 5mm.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to space the welds of MAYER with the distance of Applicant’s invention because Applicant has not disclosed that the distance provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected MAYER’s spacing, and applicant’s invention, to perform equally well with either the spacing taught by MAYER or the claimed distance because both dimensions would perform the same function of spacing the welds from one another. Therefore, it would have been prima facie obvious to modify MAYER to obtain the invention as specified in claim 10 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of MAYER.

As to claim 11, MAYER teaches the method according to claim 1, wherein predetermined time intervals occur between each weld location. (¶0145 teaches the sonotrode can be mounted on a robot arm for moving between locations, such that the time between moving the sonotrode is predetermined by the robot controller.  Applicant’s specification, ¶0042 states that the time needed to move the sonotrode is sufficient to allow the recovery of the welding area.)
MAYER does not disclose that the predetermined time intervals are each under 1 second.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the time intervals between the welds of MAYER with the timing of Applicant’s invention because Applicant has not disclosed that the timing provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected MAYER’s timing, and applicant’s invention, to perform equally well with either the timing taught by MAYER or the claimed timing because both time intervals would perform the same function of allowing the welds to recover between spot welding instances. Therefore, it would have been prima facie obvious to modify MAYER to obtain the invention as specified in claim 11 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of MAYER.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over MAYER (US 20200016843 A1), as applied in claim 12 above.
As to claim 14, MAYER teaches the method according to claim 12, wherein predetermined distances are between each weld location. (See Figure 2.)
MAYER does not disclose that the predetermined distances are at least 5mm.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to space the welds of MAYER with the distance of Applicant’s invention because Applicant has not disclosed that the distance provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected MAYER’s spacing, and applicant’s invention, to perform equally well with either the spacing taught by MAYER or the claimed distance because both dimensions would perform the same function of spacing the welds from one another. Therefore, it would have been prima facie obvious to modify MAYER to obtain the invention as specified in claim 14 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of MAYER.

As to claim 15, MAYER teaches the method according to claim 12, wherein predetermined time intervals occur between each weld location. (¶0145 teaches the sonotrode can be mounted on a robot arm for moving between locations, such that the time between moving the sonotrode is predetermined by the robot controller.  Applicant’s specification, ¶0042 states that the time needed to move the sonotrode is sufficient to allow the recovery of the welding area.)
MAYER does not disclose that the predetermined time intervals are each under 1 second.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the time intervals between the welds of MAYER with the timing of Applicant’s invention because Applicant has not disclosed that the timing provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected MAYER’s timing, and applicant’s invention, to perform equally well with either the timing taught by MAYER or the claimed timing because both time intervals would perform the same function of allowing the welds to recover between spot welding instances. Therefore, it would have been prima facie obvious to modify MAYER to obtain the invention as specified in claim 15 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of MAYER.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over GHANNAM (US 9004578 B1) in view of MAYER (US 20200016843 A1).
As to claim 16, GHANNAM teaches a method for ultrasonic welding a plastic sensor mount to a plastic bumper of a vehicle (Figure 4 teaches a mount (Col. 2, Lines 16-17 teach the bracket (125) is a sensor mount.).  Col. 2, Lines 1-2 teach that the mounting surface (fascia, 105) can have an exterior surface (120).  Col. 2, Line 7 teaches the fascia (105) can be on the bumper.  Figure 1 also shows a sensor (110) located on the bumper of a car (100).  Col. 1, Line 65 teaches the fascia is a plastic material, thus the bracket is also interpreted as plastic as they are welded together.), comprising: overlying the sensor mount over the bumper; and welding the sensor mount to the bumper using welding along a weld path. (Figure 2 shows the bracket (125) on the surface of the fascia (105).  Col. 2, Lines 60-64 teach the welding of the bracket to the fascia.  Figures 3 and 4 show weld paths for the welding.  
GHANNAM does not teach mechanically moving a sonotrode between a plurality of predetermined locations along a weld path, wherein the locations are spaced from one another at predetermined distances, and wherein the sonotrode is moved between the predetermined locations at predetermined time intervals; and spot welding the components with at least one pin of the sonotrode at each of the plurality of locations; wherein the predetermined distances and predetermined time intervals are selected such that the materials of the components at successive locations are loaded and relieved of tension as a result of a previous spot weld.
However, MAYER teaches mechanically moving a sonotrode between a plurality of predetermined locations along a weld path on the two plastic components (Figure 2 teaches a sonotrode (20) that is placed on weld locations (13) on a surface of an object (1) to be welded.  These locations are “defined” (¶0412) and chosen based on the shape and material of the objects. ¶0145 teaches the sonotrode can be mounted on a robot arm, which is interpreted as being mechanically guided.), wherein the locations (Figure 2 teaches the locations (13) are spaced from one another by distances.  ¶0412 states that the locations are defined and chosen based on the shape and material of the objects.), and wherein the sonotrode is moved between the predetermined locations at predetermined time intervals (Figure 2 teaches the sonotrode (20) is used on one spot (13) at a time, thus there is a time interval between the spot welding steps.  ¶0145 teaches the sonotrode can be mounted on a robot arm for moving between locations, such that the time between moving the sonotrode is predetermined by the robot controller.); spot welding the two plastic components via at least one pin of the sonotrode at each of the plurality of locations (Figure 2 teaches the pin (tip of 20) of the sonotrode (20) is placed at the locations (13).); wherein the predetermined distances and predetermined time intervals are selected such that the materials of the plastic components at successive locations are loaded and relieved of tension as a result of a previous one of the spot welds. (¶0412 states that the locations are defined and chosen based on the shape and material of the objects. ¶0145 teaches the sonotrode can be mounted on a robot arm for moving between locations, such that the time between moving the sonotrode is predetermined by the robot controller.  Applicant’s specification, ¶0042 states that the time needed to move the sonotrode is sufficient to allow the recovery of the welding area. Examiner asserts MAYER performs the same process of lifting and moving the sonotrode between spot welding locations as described by Applicant. Thus, MAYER is interpreted as inherently teaching the loading and relieving the tension as claimed under the logic that the same device performing the same method will inherently achieve the same result. See MPEP 2112.)
One of ordinary skill in the art would have been motivated to apply the known ultrasonic spot welding technique of MAYER to the welding method of GHANNAM in order to ultrasonically weld the plastic components of GHANNAM with a method that allows for the number and arrangement of bonding locations to be adapted easily and even during the bonding (MAYER ¶0413) to allow for greater flexibility in mounting the bracket on the varying contour of the bumper of GHANNAM.  The current welding method of GHANNAM does not allow for flexibility of the weld locations during the procedure. In regards to analogousness, MAYER discloses the method is applicable to components of cars. (¶0152)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to apply the known ultrasonic spot welding technique of MAYER to the welding method of GHANNAM because it has been held to be prima facie obvious to apply a known technique to a known method, ready for improvement, to achieve predictable results.  See MPEP 2143 (I)(D).

As to claim 17, GHANNAM in view of MAYER teaches the method as set forth in claim 16 wherein the sensor mount has a ring- shaped support surface, and wherein the weld path extends in a circle shape along the support surface. (GHANNAM Figure 4 teaches the sensor mount (125) has a ring shaped support surface (130) and the weld path (150A/B) extends in a circle shape along the support surface.)

As to claim 18, GHANNAM in view of MAYER teaches the method according to claim 16, wherein the sonotrode is mechanically moved with at least one of an electric motor, a pneumatic drive and a robot arm. (MAYER ¶0145 teaches the sonotrode can be mounted on a robot arm.)

As to claim 19, GHANNAM in view of MAYER teaches the method according to claim 16, where there are distances between the weld locations.  (See MEYER, Figure 2 and GHANNAM, Figures 3-4.)
GHANNAM in view of MAYER does not disclose that the predetermined distances are at least 5mm.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to space the welds of GHANNAM in view of MAYER with the distance of Applicant’s invention because Applicant has not disclosed that the distance provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected GHANNAM in view of MAYER’s spacing, and applicant’s invention, to perform equally well with either the spacing taught by GHANNAM in view of MAYER or the claimed distance because both dimensions would perform the same function of spacing the welds from one another. Therefore, it would have been prima facie obvious to modify GHANNAM in view of MAYER to obtain the invention as specified in claim 19 because such a modification would have been 

As to claim 20, GHANNAM in view of MAYER teaches the method according to claim 16, wherein predetermined time intervals occur between each weld location. (MAYER ¶0145 teaches the sonotrode can be mounted on a robot arm for moving between locations, such that the time between moving the sonotrode is predetermined by the robot controller.  Applicant’s specification, ¶0042 states that the time needed to move the sonotrode is sufficient to allow the recovery of the welding area.)
MAYER does not disclose that the predetermined time intervals are each under 1 second.
However, at the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the time intervals between the welds of MAYER with the timing of Applicant’s invention because Applicant has not disclosed that the timing provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected MAYER’s timing, and applicant’s invention, to perform equally well with either the timing taught by MAYER or the claimed timing because both time intervals would perform the same function of allowing the welds to recover between spot welding instances. Therefore, it would have been prima facie obvious to modify MAYER to obtain the invention as specified in claim 20 because such .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO 892 Notice of References Cited Form.
US 20200016841 A1 teaches applying ultrasonic vibrations to a circular area to attach a sensor mount to a bumper. (See ¶0003, ¶0025-0028)
US 20160354973 A1 teaches special tips on a sonotrode. (See Figures 4, 10, 11c, and 12b)
DE 102013223166 A1 teaches an exchangeable tip on a sonotrode, such that having multiple tips for varying applications is taught.  (This is foreign reference 2 from the IDS dated 09 June 2021.)
DE 102017116803 A1 teaches the use of a robot arm (Item 5) with a sonotrode (Item 6) to produce spaced apart weld areas (Item 12) on stacked plastic components. (See Figure 1.)

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone number is (571)272-3854. The examiner can normally be reached MONDAY-FRIDAY from 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        27 January 2022